5 F.3d 543NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff/Appellant,v.Sieni TAGOVAILOA, Defendant/Appellee.
No. 92-10657.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 3, 1993.*Decided Sept. 9, 1993.

Appeal from the United States District Court for the District of Hawaii, No. CR-92-00949-ACK;  Alan C. Kay, Chief U.S. District Judge, Presiding
D.Hawaii
AFFIRMED.
Before:  REAVLEY**, PREGERSON, and FERNANDEZ, Circuit Judges.


1
ORDER***


2
The district court's Order Granting Defendant's Motion to Suppress Statements is AFFIRMED.


3
Judge FERNANDEZ dissents.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Thomas M. Reavley, U.S. Circuit Judge, U.S. Court of Appeals for the Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3